Citation Nr: 0836049	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for blurred vision.

2.  Entitlement to service connection for loss of teeth.

3.  Entitlement to service connection for a disorder of the 
esophagus, including esophageal stricture.

4.  Entitlement to service connection for a disability 
manifested by dizziness and instability.

5.  Entitlement to service connection for a disability, 
including peripheral neuropathy, manifested by numbness of 
the left lower extremity.

6.  Entitlement to service connection for a disability, 
including peripheral neuropathy, manifested by numbness of 
the right lower extremity.

7.  Entitlement to service connection for a skin disorder, 
including actinic keratosis, skin cancer, and beta burns, 
claimed as secondary to exposure to radiation.


8.  Entitlement to service connection for unidentified 
disability residual to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
February 1950.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by Regional Offices (ROs) of 
the United States Department of Veterans Affairs (VA).  In a 
September 1991 rating decision, the RO denied service 
connection for skin cancer.  The veteran submitted a notice 
of disagreement in September 1991.  In a February 2006 rating 
decision, the RO denied service connection for blurred 
vision, loss of teeth, esophageal stricture, peripheral 
neuropathy of the left and right lower extremities, skin 
disorders including actinic keratosis, skin cancer, and beta 
burns, and asbestos exposure.  The RO issued a statement of 
the case addressing all issues in January 2007 and the 
veteran perfected his appeal in February 2007.

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran had normal vision on examination at 
separation from service.

2.  The veteran reported blurred vision more than 50 years 
after service.

3.  The veteran does not have irreplaceable missing teeth due 
to a service incurred disease or injury; he did not suffer 
inservice dental trauma; he was not a prisoner of war; he 
does not have a service-connected disorder that aggravates a 
dental disorder; he does not have service-connected 
disabilities that are rated at 100 percent by schedular 
evaluation; he has not been found to be entitled to a 
100 percent rate by reason of individual unemployability; he 
is not a participant in a VA vocational rehabilitation 
program; and he does not have a dental disorder that is 
complicating another disorder for which he currently receives 
VA treatment.

4.  An esophageal stricture manifested years after service, 
and is not related to any disease or injury during service.

5.  A disability, including labyrinthitis, manifested by 
dizziness and instability, manifested years after service, 
and is not related to any disease or injury during service.

6.  Peripheral neuropathy in the left and right lower 
extremities manifested many years after service, and is not 
related to any disease or injury during service.

7.  The veteran has not claimed any specific disability 
residual to any exposure to asbestos during service.


CONCLUSIONS OF LAW

1.  Any current blurred vision was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The veteran is not eligible for service connected 
compensation for any dental disorder.  38 U.S.C.A. §§ 1131, 
1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2007).

3.  The veteran is not entitled to receive VA dental 
treatment.  38 U.S.C.A. §§ 1131, 1712, 5107; 38 C.F.R. 
§§ 3.381, 17.161 (2007).

4.  An esophageal stricture was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

5.  A disability, including labyrinthitis, manifested by 
dizziness and instability, was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

6.  Peripheral neuropathy of the left and right lower 
extremities was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.

7.  No disability residual to any asbestos exposure during 
service was incurred in service, aggravated in service, or 
incurred as a result of any such exposure during service.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Blurred Vision

In September 2005, the veteran submitted a claim for service 
connection for multiple disabilities, including blurred 
vision.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Refractive error 
of the eye, however, is not a disease or injury for purposes 
of service connection and VA disability compensation.  
38 C.F.R. §§ 3.303(c), 4.9.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran's service medical records indicate that his 
vision was tested as 20/20 bilaterally on examinations at 
entry into service in September 1947 and at separation from 
service in February 1950.  Records of treatment during 
service are silent for complaints regarding vision or the 
eyes.

It is not clear from the veteran's claim whether the blurred 
vision he reports is due to refractive error or to another 
type of disorder.  The veteran has not stated whether he 
began to experience blurred vision during service, or how 
soon after service the problem began.  He has neither 
identified, nor submitted records of, any medical treatment 
for his vision.  As the veteran's service medical records do 
not show any report of blurred vision, and there is no 
medical evidence linking any current blurred vision to 
disease or injury in service, the preponderance of the 
evidence is against service connection for blurred vision.

Loss of Teeth

The veteran is seeking service connection for loss of teeth.  
He reports that he has had many teeth fall out.  On 
examination of the veteran in February 1950 for separation 
from service, the veteran's teeth were normal.  The veteran 
has submitted a record of private dental treatment in 1998 by 
D. B., D.D.S.  In a November 2005 note, Dr. B. wrote that 
when he worked on the veteran, he had advanced periodontal 
disease with a poor prognosis.  Private medical treatment 
records that have been received contain notations about the 
condition of the veteran's teeth in recent years.  In 2002, a 
physician noted that the veteran had severe gingivitis, with 
his gums pulling away from his teeth.  A treatment note from 
2005 reflected the veteran's report that three teeth had 
fallen out.

Disability compensation and VA dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only, 
and not compensation.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 4.150, 17.161.  The types of dental disorders that 
may be compensable include irreplaceable missing teeth, and 
disease or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.

The veteran has lost teeth; but there is no evidence that any 
of his missing teeth are irreplaceable, i.e., cannot be 
replaced by dentures.  There is no evidence that the veteran 
suffered inservice injury or disease of the jaw, or any of 
the other conditions listed as compensable dental and oral 
conditions under the rating schedule.  See 38 C.F.R. § 4.150.  
Therefore, he is not eligible for compensation for any dental 
disorder.

The regulations provide classes of eligibility for VA dental 
treatment, defining the circumstances under which treatment 
may be authorized.  These are designated Classes I, II, 
II(a), II(b), II(c), IIR, III, IV, V, and VI.  38 C.F.R. 
§ 17.161.  The veteran is not eligible for VA dental 
treatment under any of the classes of eligibility.  

Specifically, he does not have a service connected 
compensable dental disorder, as is required for Class I 
eligibility.  38 C.F.R. § 17.161(a).  Because he did not 
apply for dental treatment within one year of his separation 
from service, he does not qualify for Class II eligibility.  
38 C.F.R. § 17.161(b).  There is no claim or other evidence 
that he suffered trauma to his teeth during service, so he 
does not qualify for Class II(a) eligibility.  38 C.F.R. 
§ 17.161(c).  

The veteran was not a prisoner of war, so he is not eligible 
for dental treatment under Classes II(b) or II(c).  38 C.F.R. 
§ 17.161(d), (e).  He has not received prior VA dental 
treatment, so he is not eligible for dental treatment under 
Class IIR.  38 C.F.R. § 17.161(f).  There is no claim or 
other evidence that he has a dental condition that was 
aggravated by another service-connected condition, so he is 
not eligible for dental treatment under Class III.  38 C.F.R. 
§ 17.161(g).  He does not have service-connected disabilities 
that are rated at 100 percent by schedular evaluation, nor 
has he been found to be entitled to a 100 percent rate by 
reason of individual unemployability.  Therefore, he is not 
eligible for dental treatment under Class IV.  38 C.F.R. 
§ 17.161(h).

There is no indication that the veteran is participating in a 
VA vocational rehabilitation program; so he is not eligible 
for dental treatment under Class V.  38 C.F.R. § 17.161(i).  
He does not have a dental condition that is complicating 
another condition that is under VA treatment.  Therefore, he 
is not eligible for dental treatment under Class VI.  
38 C.F.R. § 17.161(j).

In summary, the veteran is not eligible for service 
connection for dental conditions for purposes of 
compensation, nor for purposes of receiving VA dental 
treatment.

Esophageal Stricture

The veteran's 2005 claim includes a claim for service 
connection for a disorder of the esophagus.  His service 
medical records are silent for any complaints or disorders 
involving the throat.  The claims file contains records of 
private medical treatment in 2000 and 2001 for an esophagus 
disorder.

Hospital treatment records from July 2000 noted that the 
veteran had a long history of intermittent bolus dysphagia, 
and that he had undergone dilation about 35 years earlier, 
but had not been dilated again since.  In 2000, a physician 
referred the veteran to a surgeon for endoscopic evaluation 
and dilation.  Endoscopy performed in July 2000 revealed a 
stricture at the junction between the esophagus and the 
stomach.  The surgeon dilated the stricture.  The endoscopy 
also showed reflux esophagitis, gastritis, and duodenitis.  
The veteran underwent endoscopy with esophageal dilation on 
three additional occasions in 2000 and 2001.  A chest x-ray 
taken at a VA facility in 2005 showed evidence of hiatal 
hernia.

There is no evidence that the veteran's esophageal stricture 
began during service, or as a result of any disease or injury 
in service.  The history noted in the July 2000 medical 
records indicates that a swallowing disorder was present as 
early as the 1960s; but that era is still a number of years 
after the veteran's service.  There is no medical evidence or 
opinion supporting any link between the esophageal stricture 
and service.  The preponderance of the evidence, then, is 
against service connection for the esophageal stricture.

Dizziness and Instability

The veteran is seeking service connection for dizziness and 
instability.  He reports that dizziness and instability have 
caused him to fall and sustain injuries, including an injury 
to his hand.

Private and VA medical records dated in 2002 to 2005 reflect 
the veteran's reports of frequent or chronic dizziness, with 
resulting falls and injuries, including a hand injury in 
2005.  The veteran's treating physician, B. W., M.D., has 
described the problems as vertigo due to labyrinthitis.

The veteran's service medical records are silent for any 
complaints of dizziness, reports of falls, or findings of 
inner ear problems.  The veteran has not described the 
history of the current dizziness, and the medical records 
addressing the current problem do not relate the current 
dizziness to the time of, or events during, the veteran's 
service.  The preponderance of the evidence is against 
service connection for the dizziness and instability.

Peripheral Neuropathy of the Left and Right Lower Extremities

The veteran's 2005 claim includes a claim for service 
connection for numbness in the legs and feet.  The veteran's 
service medical records, including the separation 
examination, do not show any complaints or problems regarding 
sensation in the legs or feet.  

Private medical treatment notes show that on multiple 
occasions in 2002 and 2003 the veteran reported that his legs 
felt very wobbly and weak.  He stated that he had episodes of 
numbness in his legs, and that problems with his legs caused 
him to fall.  In 2003, the veteran's treating physician, Dr. 
W., listed an impressions of peripheral neuropathy and leg 
weakness.  Dr. W. also noted that the veteran had 
osteoarthritis of the left knee.

There is no evidence that the veteran had any injury or 
disease of the lower extremities during service.  The 
earliest record of symptoms of numbness and weakness in his 
lower extremities is from many years after service.  The 
veteran has not stated that those symptoms began during or 
soon after service, and no physician has related the symptoms 
to service.  The preponderance of the evidence is against 
service connection for the recent peripheral neuropathy in 
the lower extremities.

Disability Residual to Asbestos Exposure

It is not clear how a claim for service connection for 
disability residual to asbestos exposure arose.  The veteran 
did not include such a disability in his September 2005 
claim.  In the February 2006 rating decision, the RO stated 
that the veteran had reported being exposed to asbestos 
during service.  The RO denied service connection for 
asbestos exposure, noting that the veteran had not identified 
a specific disability claimed as resulting from asbestos.  
The veteran appealed all of the issues denied in that rating.

The claims file does not contain any statement from the 
veteran identifying a disorder claimed as resulting from 
asbestos exposure.  The veteran's service medical records do 
not show any respiratory disorders.  Private medical 
treatment records show treatment for pneumonia in 1998, and 
findings of infiltrate on a chest x-ray in 1999, and pleural 
thickening on CT of the chest in 2005.  Those records, 
however, do not relate any of those findings to service or to 
any history of asbestos exposure.  The preponderance of the 
evidence is against service connection for any disability 
residual to asbestos exposure.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

The veteran provided the veteran's pre-adjudication notice in 
an October 2005 letter.  Although that notice did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

With respect to the claims that the Board is currently 
deciding, VA has obtained service medical records and 
assisted the veteran in obtaining evidence.  The claims file 
also contains private and VA medical records.  VA afforded 
the veteran the opportunity to give testimony before the 
Board.

The Board observes that no VA examination was conducted to 
obtain an opinion as to the etiology and severity of the 
veteran's disabilities.  In disability compensation claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

This standard is not met in the case of the veteran's claims 
for service connection for blurred vision, loss of teeth, 
esophageal stricture, dizziness, peripheral neuropathy of the 
lower extremities, and disability residual to asbestos 
exposure.  There is no indication that the claimed blurred 
vision began in service or is otherwise associated with 
service.  The veteran's discharge examination showed that his 
vision was normal, and did not refer to treatment for any in-
service injury.  No medical evidence has suggested a causal 
relationship between any current blurred vision and the 
veteran's time in service.  Furthermore, the veteran has not 
reported continuous symptomatology of blurred vision since 
separation from service.  The earliest indication of blurred 
vision in evidence is the veteran's claim of September 2005, 
more than 50 years after his service.  Therefore, VA was not 
required to conduct an examination regarding that claim.

There is no indication that the loss of the veteran's teeth 
began in service or is otherwise associated with service.  
The veteran's discharge examination showed that his teeth 
were normal, and did not refer to treatment for any in-
service mouth, jaw, or dental injury.  No medical or dental 
evidence has suggested a causal relationship between current 
loss of teeth and the veteran's time in service.  The 
earliest indication of dental disorders in evidence is in 
notes from dental treatment in 1998, approximately 48 years 
after his service.  Therefore, VA was not required to conduct 
an examination to determine whether the veteran's lost teeth 
were replaceable.

There is no indication that the esophageal stricture began in 
service or is otherwise associated with service.  The 
veteran's discharge examination shows that his throat was 
normal, and did not refer to treatment for any in-service 
esophageal disorder.  No medical evidence has suggested a 
causal relationship between the veteran's esophageal 
stricture and his time in service.  Furthermore, the veteran 
has not reported continuous symptomatology of difficulty 
swallowing since separation from service.  There is evidence 
of difficulty swallowing for many years; but no evidence that 
such symptoms were present during or soon after service.  
Therefore, VA was not required to conduct an examination 
regarding that claim.

There is no indication that the veteran's dizziness and 
instability began in service or are otherwise associated with 
service.  The veteran's discharge examination showed that his 
ears and neurological functioning were normal.   No medical 
evidence has suggested a causal relationship between the 
veteran's dizziness and instability and his time in service.  
Furthermore, the veteran has not reported continuous 
dizziness and instability since separation from service.  The 
earliest indication of dizziness and instability in evidence 
is from 2002, more than 50 years after his service.  
Therefore, VA was not required to conduct an examination 
regarding that claim.

There is no indication that peripheral neuropathy in the 
veteran's lower extremities began in service or is otherwise 
associated with service.  The veteran's discharge examination 
showed that his musculoskeletal and neurological functioning 
were normal.   No medical evidence has suggested a causal 
relationship between the current peripheral neuropathy in the 
veteran's lower extremities and his time in service.  
Furthermore, the veteran has not reported continuous numbness 
and weakness in his legs and feet since separation from 
service.  The earliest indication of those symptoms is from 
2002, more than 50 years after his service.  Therefore, VA 
was not required to conduct an examination regarding that 
claim.

The veteran has not identified any disability that he claims 
is related to any exposure to asbestos during service.   No 
medical evidence has suggested a causal relationship between 
any current respiratory disorder or other disorder and any 
exposure to asbestos during service.  Therefore, VA was not 
required to conduct an examination regarding that claim.

All known and available records relevant to the issues that 
the Board is presently deciding have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  VA has substantially complied 
with the notice and assistance requirements; and the veteran 
is not prejudiced by a decision on those claims at this time.


ORDER

Entitlement to service connection for blurred vision is 
denied.

Entitlement to service connection, for purposes of 
compensation or treatment, for loss of teeth is denied.

Entitlement to service connection for an esophageal stricture 
is denied.

Entitlement to service connection for a disability, including 
labyrinthitis, manifested by dizziness and instability is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is denied.

Entitlement to service connection for disability residual to 
asbestos exposure is denied.


REMAND

The veteran contends that he had a skin disorder during 
service, and that he has scarring from that disorder and 
ongoing skin disorders.  Notes of outpatient treatment of the 
veteran during service in November 1949 reflect that he had 
lichenified, hyperkeratotic, desquamating dermatitis 
affecting the skin on his ankles and popliteal areas, and a 
secondary id reaction on the skin of his fingers.

In VA outpatient treatment in June 1991, the veteran reported 
a small mass on his left chest, and a rash on both lower 
extremities, with a recent eruption.  The treating 
practitioner observed brown scarring and small petechiae on 
both lower extremities, a small brown lesion on the dorsum of 
the right hand, and a small mass, described as a lipoma, on 
the chest.  The VA treatment notes did not address the likely 
etiology of the skin disorders noted at that time.

As some skin abnormalities were found during and after 
service, the Board will remand the issue for a VA dermatology 
examination, with a review of the records in the claims file, 
and an opinion as to the likelihood that current scarring or 
other skin disorders are related to disorders noted during 
service.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
dermatology examination to address the 
likely etiology of current scarring or 
other disorders of the skin.  The examiner 
must be provided with the veteran's claims 
file for review.  The examiner should note 
each area of scarring or other skin 
disorder.  After examining the veteran and 
reviewing the claims file, the examiner 
should express an opinion, with respect to 
each skin abnormality, as to whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that the 
abnormality is a residual of a condition 
during service, has continued or recurred 
since service, or is otherwise causally 
related to service.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim for 
service connection for a skin disorder can 
be granted.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this issue.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


